725 F.2d 82
Everett E. SHELTON, Appellant,v.A.L. LOCKHART, Commissioner, Arkansas Department ofCorrection, Appellee.
No. 83-1378.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 16, 1984.Decided Jan. 23, 1984.

Appeal from the United States District Court for the Eastern District of Arkansas;  William R. Overton, U.S.D.C., Judge.
Lessenberry & Carpenter, by Thomas M. Carpenter, Little Rock, Ark., for appellant.
Steve Clark, Atty. Gen., by Leslie M. Powell, Asst. Atty. Gen., Little Rock, Ark., for appellee.
Before HEANEY, ROSS and BOWMAN, Circuit Judges.
PER CURIAM.


1
Everett E. Shelton appeals the denial of his application for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 (1982).  Shelton was charged in Arkansas court with four counts of theft of property.  He chose to represent himself and the court appointed standby counsel for the bench trial, which took place on April 10, 1980.  Shelton was found guilty of two counts of theft of property and sentenced to 20 years in the custody of the Arkansas Department of Correction, with five years of the sentence suspended.  Shelton appealed to the Arkansas Court of Appeals, raising one issue of sufficiency of the evidence.  The court affirmed the conviction in an unpublished opinion.  On December 17, 1981, Shelton filed a petition in the Arkansas Supreme Court seeking permission to proceed under Rule 37.2 of the Arkansas Rules of Criminal Procedure, alleging that he was denied the right of self-representation and the effective assistance of counsel.  The court denied the petition.   Shelton v. State, 275 Ark. 40, 627 S.W.2d 18 (1982).  Having exhausted his state remedies, Shelton initiated proceedings in United States District Court.  The Honorable William R. Overton dismissed Shelton's petition on the basis of the record without conducting an evidentiary hearing.


2
Shelton alleges that the district court erred in finding that the evidence was sufficient to support a guilty verdict on the charge of theft of property.  He also argues that the court erred in failing to conduct an evidentiary hearing to determine whether he was denied the right to represent himself and whether his appointed standby counsel rendered effective assistance.


3
We have carefully studied the record, including the district court's memorandum and order, the briefs and the arguments of the parties to this action.  We find no merit to Shelton's arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of Judge Overton's well-reasoned memorandum.